Citation Nr: 1313322	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  12-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected residuals of low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to November 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's lumbar spine disability at its most severe manifests in range of motion of flexion to 60 degrees, extension to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, and right and left lateral rotation each to 25 degrees with pain starting at the end of motion and no additional loss of function on repetition.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of low back injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in June 2010, prior to the initial unfavorable AOJ decision issued in April 2011.  The Board observes that this notice, informed the Veteran that she must show that her service-connected disability had increased in severity, how VA would assist her in developing her claim, and her and VA's obligations in providing such evidence for consideration.  The letter also advised her of the criteria for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  Therefore, the Board concludes that the Veteran was provided with all necessary VCAA notice prior to initial adjudication of the claim.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing her with VA examinations.  The Veteran's VA treatment records and the reports of June 2010 and June 2012 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of her claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that the examiners documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology; therefore, the Board finds the VA examination reports in this case are adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath, the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected lumbar spine disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to this disability beyond that which is set out herein below.  In an increased rating case, the present disability level is the primary concern, and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that the Court has held that staged ratings are appropriate for increased rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected disability.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected lumbar spine disability has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012) for evaluating intervertebral disc syndrome.  This rating contemplates the Veteran's service-connected degenerative disc disease and osteoarthritis of L5-S1.  The Veteran contends that her symptomatology is worse than is contemplated under such rating, and that a higher rating should, therefore, be assigned. 

As relevant to the lumbar spine, under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012). 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 40 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.

Note (1):  For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The relevant medical evidence includes VA treatment records and the reports of June 2010 and June 2012 VA examinations.  Treatment records reflect that the Veteran receives pain management for her back symptoms.  The Board notes that a January 2011 X-ray revealed stable scoliosis, stable mild grade I anterolisthesis, and mild stable multilevel degenerative facet changes without compression deformities.  However, they do not contain information relevant to the rating criteria, to include whether or not there was a need for physician-prescribed bed rest.

At the June 2010 VA examination, the Veteran had subjective complaints of lower back pain without radiation which ranged from mild to severe.  She indicated that in the previous 12 months, she had three to four incapacitating episodes treated by her physician with bed rest lasting one to three days.  She also complained of muscle spasm in the lower back.  She did not complain of bowel or bladder incontinence.  She reported being able to walk a quarter of a mile, and had difficulty climbing steps.  She reported she was able to drive locally, sit between 45 minutes and an hour, and stand between 30 minutes and an hour.  The Veteran participated in no recreational activities and had work limitations due to her back.  She did not use a brace or assistive device.  

The examiner observed normal gait and no excessive curvature of the spine.  The lower lumbar spine was tender.  Range of motion was to 80 degrees forward flexion, 20 degrees extension, and 30 degrees each right and left lateral rotation and right and left lateral flexion.  Repetitive motion reduced forward flexion to 70 degrees due to pain.  The examiner stated there was no ankylosis.  Sensory, motor, and reflex examinations were all normal.  Straight leg raise was negative bilaterally.  The examiner diagnosed anterolisthesis of L5-S1 superimposed on degenerative disk and degenerative arthritis of the lumbosacral spine.  

At the June 2012 VA examination, the examiner noted that the Veteran had been provided a back brace a few weeks earlier.  Range of motion was forward flexion to 60 degrees, extension to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, and right lateral rotation and left lateral rotation to 25 degrees.  The end points represented where pain began.  There was no additional limitation after repetitive motion.  Straight leg raise was positive on the left, but there were no objective signs of radiculopathy on either side.  Sensory and motor tests were normal.  The examiner documented no periods of bed rest.  The diagnosis was chronic lumbar strain.

Based on the above, the Board determines that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted.  At the most severe, the disability results in flexion limited to no less than 60 degrees.  Movement was not further limited by pain, weakness, lack of endurance, or incoordination.  The 20 percent rating assigned contemplates these manifestations.  A rating in excess of 20 percent is not warranted without flexion limited to 30 degrees or less, or ankylosis of the spine, or incapacitating episodes in the last twelve months totaling at least for weeks in duration.  None of these manifestations are present.  Accordingly, the Board determines that a rating in excess of 20 percent is not warranted. 

The Board acknowledges the Veteran's assertions that her service-connected low back disability symptoms have become worse since the 20 percent rating was first assigned in November 2000.  Under certain circumstances, lay statements may serve to support a claim by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to her pain and limitations due to her lumbar spine symptoms.  However, the Board's review of the record shows that the VA examination reports and treatment records do not reflect an overall greater loss of range of motion or function over time.  At July 2001 and May 2005 VA examinations, forward flexion was to 64 degrees, and in June 2012 forward flexion was to 60 degrees.  While the Board appreciates the Veteran's perception of greater impairment, such decrease in functionality is not demonstrated by the objective evidence.  

Additionally, the Board notes the Veteran's assertions that she had had bed rest prescribed by a physician for three to four days, three to four times in the year prior to the June 2010 VA examination.  The treatment notes do not document physician-prescribed bed rest that would constitute an incapacitating episode.  Nevertheless, even if these periods of rest did meet the definition of an incapacitating episode, the total time does not meet the minimum of four weeks that would warrant a rating in excess of 20 percent.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's lumbar spine disability.  Therefore, the claim must be denied.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  Residuals of low back injury are evaluated under the schedular criteria, which the Board has found to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  The lumbar spine disability is manifested by limitation of flexion, extension, and lateral flexion and rotation due to symptoms such as pain, fatigue, weakness, and incoordination.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 20 percent disability rating.  See also DeLuca, 8 Vet. App.  Evaluations in excess of that assigned are provided for functional impairment that has not been demonstrated in this case.  The criteria for the ratings assigned by the RO reasonably describe the Veteran's disability level and symptomatology.  

The Board notes that many of the Veteran's personal statements in support of her claim center on the psychological toll of the disability.  She has been afforded service connection for a mood disorder as associated with her back disorder and those manifestations are rated separately and not part of the instant appeal.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012); see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record or claimant.  In this case, the record reflects that the Veteran is currently employed.  While her back disability requires that she have restrictions placed on her work duties, she is able to maintain employment.  Therefore, the Board determines that further consideration of TDIU is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals of low back injury is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


